Citation Nr: 1428946	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-39 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for left ankle disability, status post modified Brostrom's repair.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from December 2005 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In January 2009 the RO, inter alia, granted service connection for a left ankle disability and assigned a 10 percent rating, effective September 30, 2008.  The RO denied service connection for sleep apnea in a February 2010 rating decision; and also assigned a temporary total rating based on convalescence following surgery for the left ankle, effective December 14, 2009, with a 10 percent rating assigned, effective February 1, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for sleep apnea, the Veteran has stated that he experienced symptoms of sleep apnea in service and continued to experience these symptoms after service.  He asserted that sleep apnea was noted on his discharge examination; however, efforts to find the Veteran's discharge examination have been unsuccessful.  The record shows the Veteran started complaining of sleep problems on the medical records in January 2009, a few months after his service discharge in September 2008, and was diagnosed with sleep apnea in March 2009.  A medical examination is warranted to resolve this claim.  It also must be demonstrated that all efforts have been exhausted to obtain the Veteran's discharge examination report.

The Veteran also seeks a rating higher than 10 percent for his left ankle disability.  The record shows he was evaluated for compensation and pension purposes for his left ankle in March 2010.  In his April 2010 notice of disagreement the Veteran stated that he had lost some range of motion in the ankle and had more pain.  Virtual VA records show that in a July 2012 rating decision the RO continued the 10 percent rating for the left ankle disability.  This rating decision also notes that the Veteran underwent a VA examination in July 2012.  This examination report is not of record in the claims file or Virtual records.  Therefore this examination report must be added to the record.  As the claim must go back for the foregoing reason, additional examination is warranted to assess the present severity of the left ankle disability since it was last evaluated approximately two years ago.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file or Virtual records a copy of the July 2012 VA examination report that was performed on the left ankle.

2.  Ask the Veteran to identify any ongoing treatment he has received for his left ankle disability and/ or sleep apnea.  If the Veteran complies, make efforts to obtain the identified records and notify the Veteran of any unsuccessful attempts and what further steps VA will make concerning the claim.

3.  Make additional efforts to obtain a copy of the Veteran's discharge examination from the U.S. Marine Corps in September 2008 from the relevant service department.  All efforts to obtain the records must be documented.  If efforts to obtain the discharge examination report are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for a VA sleep disorder examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge the following:

(a)  the Veteran's statements asserting symptoms in service and since his discharge from service; and

(b) the NIH and WebMD studies submitted by the Veteran's representative in April 2012 regarding sleep apnea.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  Schedule the Veteran for an appropriate VA examination of his left ankle.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify and describe in detail all impairment attributable to the Veteran's service-connected left ankle disability.  The examiner should describe how the left ankle disability affects the Veteran's daily life and employment.

The examiner also should do the following:  

(a)  Conduct range of motion testing of the left ankle, specifically noting whether - upon repetitive motion of the Veteran's left ankle - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any ankylosis in the left ankle, and if so, the degree of ankylosis in plantar flexion or dorsiflexion.

(c)  State whether there is malunion of the os calcis or astragalus and if so whether there is moderate deformity or marked deformity.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



